UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                                                                FILED
                                                                                  NOV - 3 ?J'l
                                                                          ",
                                                                            Clerk ' U. S. D'IS tnet & Bankruptc
                                                                                                 .
David P. Phillips,                                      )                 I"ourts fur the Distr,ct of COllJmda
                                                        )
                 Plaintift~                             )
                                                        )
                 v.                                     )       Civil Action No.       ...1    1.   J.; l
                                                        )
U.S.A.,                                                 )
                                                        )
                 Defendant.                             )


                                     MEMORANDUM OPINION

          This matter is before the Court on its review of plaintiff's pro se complaint and

application to proceed in forma pauperis. The application will be granted and the complaint will

be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

          Plaintiff sues the United States for allegedly "refus[ing] to show paperwork in accordance

for [sic] investigation of terror." Compl. He also alleges that defendant neglected to investigate

"the theft of art ... through torture." Jd. Plaintiff seeks $30 trillion in damages.

       A claim for monetary damages against the United States is cognizable under the Federal

Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however,

only after the plaintiff has exhausted administrative remedies by "first present[ing] the claim to

the appropriate Federal agency .... " 28 U.S.C. § 2675. This exhaustion requirement is

jurisdictional. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per

curiam) ("[T]he district court properly dismissed case [based on unexhausted FTC A claim] for

lack of subject matter jurisdiction."); accord GAF Corp. v. United States, 818 F.2d 901, 917-20

(D.C. Cir. 1987); Jackson v. United States, 730 F.2d 808,809 (D.C. Cir. 1984); Stokes v. US.

Postal Service, 937 F. Supp. 11, 14 (D.D.C. 1996).



                                                                                                                  .3
       The plaintiff has not indicated that he exhausted his administrative remedies under the

FTC A. Furthermore, the allegations "constitute the sort of patently insubstantial claims" that

deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586 F.3d 1006. 1010

(D.C. Cir. 2009); see Caldwell v. Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 2011)        CA district

court lacks subject matter jurisdiction when the complaint 'is patently insubstantial, presenting

no federal question suitable for decision.''') (quoting Tooley, 586 F.3d at 1009). Hence, the

Court, finding it impossible for plaintitIto overcome the jurisdictional barrier, will dismiss this

action with prejudice. A separate Order accompanies this Memorandum Opinion.




Date: October   f (J , 2011




                                                  2